                Case 2:20-cv-00947-JLR Document 7 Filed 12/28/20 Page 1 of 2




                                                                        Judge James L. Robart
 1
 2
 3
 4
                               UNITED STATES DISTRICT COURT
 5                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 6
     KENNETH BURNETT,                            )   NO. CV20-947JLR
 7                                               )
                      Petitioner,                )
 8                                               )   ORDER GRANTING UNOPPOSED
                vs.                              )   MOTION TO RENOTE SECTION 2255
 9                                               )   PETITION
     UNITED STATES OF AMERICA,                   )
10                                               )
                      Respondent.                )
11                                               )
12           THE COURT has considered the defendant’s unopposed motion to re-note this
13   matter and the records and files therein.
14          IT IS THEREFORE ORDERED that the matter is re-noted to January 29, 2021,
15   with new deadlines requiring the Petitioner’s response due on Monday, January 25,
16   2021, and the Government’s reply due on Thursday, January 28, 2021, with a noting
17   date of Friday, January 29, 2021.
18
19          DONE this 28th day of December, 2020.
20
21
22                                                    A
                                                      JAMES L. ROBART
23
                                                      United States District Judge
24
25
26

                                                                FEDERAL PUBLIC DEFENDER
       ORDER GRANTING UNOPPOSED                                    1601 Fifth Avenue, Suite 700
       MOTION TO RENOTE PETITION - 1                                 Seattle, Washington 98101
       Burnett v. United States / CV20-947JLR                                   (206) 553-1100
                Case 2:20-cv-00947-JLR Document 7 Filed 12/28/20 Page 2 of 2




 1
 2   Presented by:

 3   s/ Jesse G. Cantor
 4   Jesse G. Cantor
     Assistant Federal Public Defender
 5   Attorney for Kenneth Burnett
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                                         FEDERAL PUBLIC DEFENDER
       ORDER GRANTING UNOPPOSED                             1601 Fifth Avenue, Suite 700
       MOTION TO RENOTE PETITION - 2                          Seattle, Washington 98101
       Burnett v. United States / CV20-947JLR                            (206) 553-1100
